DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/17/19 and 6/6/19 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Objections
Claim 2 is objected to because of the following informalities: The second line reads funny “which are rotation symmetry”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: on the second line after including the comma should be a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states in part “a first surface crossing said side surfaces and a second surface which 
Claims 2-9, 11-12, and 14-15 are rejected for depending on Claim 1. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim states in part “a first surface crossing said side surfaces”.  The term cross generally means intersecting or extending across, which makes it unclear what kind of structure is being claimed.  Looking at the drawings and specification the first surface is connecting the side surfaces to essentially make a closed structure. For examination purposes the claim will be treated as a device comprising a polygon mirror, and a base material and the first surface will be treated as a top surface connecting the side surfaces.  
Claim 10 has a redundancy to it: “a polygon mirror comprising a polygon mirror”;
The claim recites the limitation "said base" in line 5.  There is insufficient antecedent basis for this limitation (said base) in the claim. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "said light source" in line 5.  There is insufficient antecedent basis for this limitation in the claim, the light source in Claim 1 is not affirmatively claimed in the claim language “capable of reflecting laser light emitted from a light source”.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The claim states in part “a first surface crossing said side surfaces and a second surface which crosses said side surfaces and which is provided on a side opposite from said first surface”.  The term cross generally means intersecting or extending across, which makes it unclear what kind of structure is being claimed.  Looking at the drawings and specification the first and second surfaces are connecting the side surfaces to essentially make a closed structure.  For examination purposes the first and second surfaces will be treated as top and bottom surfaces connecting the side surfaces.  
Claim 13 also recites the limitation "the light source" in line 27.  There is insufficient antecedent basis for this limitation in the claim, the light source in line 4 is not affirmatively claimed in the claim language “capable of reflecting laser light emitted from a light source”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 states that the gate marks are formed in the same number as said side surfaces, but Claim 1 on which it depends, already says “wherein said gate marks and said reflecting surfaces are the same in number” and “a plurality of side surfaces corresponding to said reflecting surface” which the examiner interprets to be the number of side surfaces is the same as the number of reflecting surfaces is the same as the number of gate marks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US 9,939,566), cited by applicant, in view of Asai (US 5,296,959).
Regarding Claim 1: As best understood, Hoshino teaches a polygonal mirror (figs 3A& B) comprising: a plurality of reflecting surfaces capable of reflecting laser light emitted from a light source (111A-D); a molded member molded with a resin material (col 5 line 35) and including a plurality of side surfaces corresponding to said reflecting surfaces (110), a first surface crossing said side surfaces (112A), and a second surface which crosses said side surfaces and is provided on a side opposite from said first side (112B); a contact portion formed on said first surface so as to project in an axial direction passing through a rotation center of said polygon mirror (115A-D) and configured to contact a rotatable member rotatable about the rotation center of said polygon mirror (col 8 lines 49-52); and gate marks on said first surface being traces of injection of the resin material (114A-D), wherein each of said first and second surfaces has a polygonal shape which has a center as a rotation center of said polygonal mirror (113) and which has a plurality of vertexes each comprising a boundary portion between adjacent side surfaces (corners between 111 sides), wherein said contact portions are formed at non-overlapping positions with a line segment connecting the vertex of the polygonal shape with the rotation center (fig 3A).  Hoshino does not specifically teach the gate marks being formed at non-overlapping positions with a line segment connecting the vertex of the polygonal shape with the rotation center wherein the gate marks and reflecting surfaces are the same in number and wherein a perpendicular bisector of a line 
Regarding Claim 2: Hoshino in view of Asai discloses the invention as described in Claim 1 and Hoshino further teaches wherein said contact portion is formed at a plurality of positions (115A-D) which are rotation symmetry about the rotation center of said polygonal mirror (3A). 
Regarding Claim 3: Hoshino in view of Asai discloses the invention as described in Claim 1 and Hoshino (fig 3A&B) further teaches a situation where said gate marks (114)  are formed on the opposite side than the one that a contact portion (117) configured to contact a rotatable member rotatable about the rotation center of the polygonal mirror (col 8 line 32-43) is formed, and wherein said contact portion and an associated one of said gate marks formed on the other surface overlap with each other when viewed in an axial direction passing through the rotation center of said polygonal mirror (fig 3A& 3B).   
Regarding Claim 4: Hoshino in view of Asai discloses the invention as described in Claim 1 and Hoshino teaches another embodiment (fig 11) wherein the gate marks (114) are formed on the same surface on which a contact portion (215) is formed and wherein said contact portion is formed at a position where said contact portion does not overlap with said gate marks (fig 11).  It would have been In re Japikse, 86 USPQ 70 (CCPA 1950).  The rearrangement as claimed here would look the same as the proposed combined device of Hoshino in view of Asai in Claim 1 with the gate marks (114) of Hoshino shifted from the corners to the middle of the sides as suggested by Asai, they would have to either go further from or closer to the rotational center than the contact portion.   
Regarding Claim 5: Hoshino in view of Asai discloses the invention as described in Claim 4 and Hoshino further teaches wherein the contact portion is formed between an associated one of said gate marks and the rotation center of said polygonal mirror (fig 11). 
Regarding Claim 6: Hoshino in view of Asai discloses the invention as described in Claim 4 and Hoshino further teaches wherein the contact portion is formed concentrically with an associated one of said gate marks about the rotation center of said polygonal mirror (fig 11).
Regarding Claim 7: Hoshino in view of Asai discloses the invention as described in Claim 1 but does not specifically teach a base bade of a metal material inside a resin molded material.  However, Asai teaches a base comprising a first material inside a second resin material (col 1 lines 63-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Hoshino and Asai with a core shell base as taught by Asai using a metal core with a reasonable expectation of success because Asai teaches that the use of a metal base is well-known in the art (col 1 lines 16-17) and its use could be desirable in a situation where one wanted to increase the weight of the base (col 1 lines 22-23).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 8
Regarding Claim 10
Regarding Claim 11: As best understood, Hoshino in view of Asai discloses the invention as described in Claim 1 and Asai further teaches wherein said gate marks are formed in the same number as said side surfaces (fig 8).  
Regarding Claim 12: As best understood, Hoshino in view of Asai discloses the polygonal mirror according to Claim 1 and Hoshino further teaches a deflector (fig 2) comprising the polygonal mirror according to Claim 1 (110), and a rotatable member contacting said contact portion formed on said first surface of said polygonal mirror (130+121 [seen better in fig 5], col 8 line 49-52); wherein a light flux emitted from a light source (41) is subjected to deflection scanning by said reflecting surface of said polygonal mirror through rotation of said polygonal mirror (fig 2).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 13: As best understood, Hoshino teaches a deflector (fig 2) comprising a polygonal mirror (110 [expanded in figs 3A&3B]) including: a plurality of reflecting surfaces capable of reflecting laser light emitted from a light source (111A-D); a molded member molded with a resin material (col 5 line 35) and including a plurality of side surfaces corresponding to said reflecting surfaces (110), a first surface crossing said side surfaces (112A), and a second surface which crosses said side surfaces and is provided on a side opposite from said first side (112B); and gate marks on said first surface being traces of injection of the resin material (114A-D), wherein each of said first and second surfaces has a polygonal shape which has a center as a rotation center of said polygonal mirror (113) and which has a plurality of vertexes each comprising a boundary portion between adjacent side surfaces (corners between 111 sides), and a rotatable member (130, seen better in fig 5) contacting said first surface (at 115) and rotatable integrally with said polygonal mirror about the rotation center of said polygonal mirror (fig 5) wherein said rotatable member is provided with a recessed portion in non-contact with said first surface at a position opposing the light source connecting the vertex of the polygonal shape of said first surface with the rotation center (see fig 5).  Hoshino does not specifically teach the gate marks being formed at non-overlapping positions with a line segment connecting the vertex of the polygonal shape with the rotation center and wherein a perpendicular bisector of a line segment connecting centers of said 
Regarding Claim 14: Hoshino in view of Asai discloses the invention as described in Claim 12 and Hoshino further teaches an optical scanning apparatus (fig 1 & 2) comprising: a light source (41) and the deflector of Claim 12, wherein the light flux emitted from said light source is subjected to deflection scanning on an image bearing member by said deflector (fig 2, 43 col 5 lines 25-28).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 15: Hoshino in view of Asai discloses the invention as described in Claim 14 and Hoshino further teaches an image forming apparatus comprising the optical scanning apparatus of Claim 14 wherein the image bearing member is scanned with the light flux by said optical scanning apparatus and an image is formed on a recording material on the basis of an image formed by scanning (col 5 lines 25-28).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US 9,939,566), cited by applicant, in view of Asai (US 5,296,959) in further view of Lim (US 2012/0050443). 
Regarding Claim 9: Hoshino in view of Asai discloses the invention as described in Claim 8 but does not specifically teach a protective layer on the metal layer configured to protect the metal layer.  However, in a similar field of endeavor, Lim teaches a polygonal mirror with a protective layer formed on the reflective metal layer configured to protect the metal layer (¶32).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Hoshino and Asai with the protective layer of Lim for the purpose of protecting the metal layer from external elements and prevent oxidation of the metal layer (¶32).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/21